DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-16 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring et al. (U.S. Patent Application 2011/0110572 A1) and further in view of Claus et al. (U.S. Patent Application 2008/0242968 A1) and Fan et al. (U.S. Patent Application 2016/0324500 A1).
Claim 1:  Guehring teaches – 

the method comprising:
providing a computer [PC] (Para 0013) with information obtained from one or more preliminary examinations of the examination object and generating classification results in the computer according to a degree that one or more interfering influences have an influence on the information (Para 0016 and Figure 6, Element 603) 
analyzing the classification results in the computer to evaluate the classification results (Figure 6, Element 606) and determining medical imaging modality parameters thereof from among said plurality of imaging modality parameters that minimize the influence of the one or more interfering influences in one or more images of the examination object to be generated using the medical imaging modality and the determined one or more parameters thereof (Figure 6, Element 615) and
representing the image modality and the one or more parameters thereof in an electronic output from the computer (Figure 6, Element 617).
Guehring fails to teach a method for determining a medical imaging modality, from a plurality of imaging modalities.
However, Claus teaches –
A method for determining a medical imaging modality, from a plurality of imaging modalities, and one or more parameters thereof, to be used to produce an image of an examination object […determine whether certain regions require more ] (Para 0018), the method comprising:
analyzing the classification results in the computer to evaluate the classification results and determining a medical imaging modality and one or more parameters thereof from among said plurality of imaging modalities [scan parameters 26 derived based upon a first image 20 or image data 14 provide suitable information such that the subsequently generated images 33 can be optimally generated] (Para 0018 & 0021) in order to provide an automated process whereby the initial image provides pertinent information for subsequent image acquisitions (Para 0012)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring to include the determining a medical imaging modality as taught by Claus in order to provide an automated process whereby the initial image provides pertinent information for subsequent image acquisitions (Para 0012).
Guehring teaches wherein the information comprises a pulse rate of a pulse of the examination object during a preliminary examination [physiological parameters (e.g., heart rate, respiratory rate] (Para 0014).  Guehring teaches a database of undesired image artifacts (Para 0014).  Guehring and Claus fail to teach the information comprises respiration curve of respiration of the examination object.  However, Fan teaches wherein the information comprises a respiration curve of 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring and Claus to include the respiration curve as taught by Fan in order to improve imaging systems by accurately accounting for respiratory motion (Para 0005).
Claim 2/1:  Guehring teaches wherein the information comprises interfering influences within images of the examination object that were previously produced using one or more imaging modalities and parameters, the images being automatically interpreted based on the interfering influences (Figure 8, Element 823).
Claim 3/2/1:  Guehring teaches wherein generating the classification results comprises capturing information from an operator to improve the classification (Figure 4A, Element 403, 406, 409 & 410).
Examiner’s Note:  The entered information for Element 403, 406, 409 & 410 was entered by the operator when taking the first image and that first image is analyzed to tell the operator how to correct for the second image.
Claim 4/2/1:  Guehring teaches wherein the electronic output from the computer comprising an image of the examination object generated based on the determined medical imaging modality and the determined one or more parameters (Figure 6, Element 615 & 617) and the method further comprises adding the generated image (Figure 1, Element 17) to images from which the interfering influences are classified.
Claim 5/1:  Guehring teaches wherein the electronic output from the computer comprises an image of the examination object generated based on the determined 
Claim 6/1:  Guehring teaches wherein the information comprises a pulse rate of a pulse of the examination object during a preliminary examination [physiological parameters (e.g., heart rate, respiratory rate] (Para 0014).
Claim 7/1:  Guehring teaches wherein the classification results comprise at least one quality numerical value derives, based on the information, at least one numerical value corresponding to a quality of images of the examination object produced using an imaging modality (Figure 1, Element 23 and Para 0018).
Claim 8/1:  Guehring teaches wherein the generating the classification results of the information, the analysis of the classification results, and/or the determination of the imaging modality and the one or more parameters is performed using one or more rules and/or a machine learning algorithm (Para 0013, 0016 & 0018).
Claim 10/1:  Guehring teaches further comprising automatically setting parameters to be deployed to the one or more parameters that are determined for the determined imaging modality (Para 0018).
Claim 11/1:  Guehring teaches wherein the imaging modality to be determined is stipulated [in response to user interaction] (Para 0021) and the method further comprises generating a warning [visible as a warning to the operator as a "pop-up"] before an image of the examination object is produced using the stipulated imaging modality if the classification results prohibit production of an image of the examination object using the stipulated imaging modality (Para 0022).
Claim 12/1:  Guehring teaches wherein the determined imaging modality comprises magnetic resonance tomography, computed tomography, positron emission tomography, single-photon emission computed tomography, an ultrasound modality or an X-ray modality (Figure 1, Element 40 and Para 0014).
Claim 13/1:  Guehring teaches a non-transitory computer readable medium that stores a program, that when executed, causes a controller [processor] to perform the method of claim 1 (See rejection for Claim 1 and Para 0032-0033).
Claim 14:  Guehring teaches – 
A system for determining a medical imaging modality parameter, from a plurality of a imaging modality parameters, to be used to produce an image of an examination object (Figure 1 & 6)
the system comprising:
a memory (Para 0032) that stores information obtained from one or more preliminary examinations of the examination object (Figure 1, Element 11) and 
a controller [processor] communicatively coupled to the memory (Para 0032-0033), and that is configured to generate classification results according to a degree that one or more interfering influences have an influence on the information (Figure 6, Element 606)
analyze the classification results to evaluate the classification results and determine a medical imaging modality parameters among the plurality of imaging modality parameters that minimize the influence of the one or more interfering influences in one or more images of the examination object to be generated using the medical 
generate an electronic output representing the determined image modality and the one or more parameters thereof (Figure 6, Element 617).
Guehring fails to teach a method for determining a medical imaging modality, from a plurality of imaging modalities.
However, Claus teaches –
A system for determining a medical imaging modality, from a plurality of a imaging modalities, and one or more parameters thereof, to be used to produce an image of an examination object […determine whether certain regions require more thorough scanning by the same or different imaging modalities… the process of obtaining scan parameters 26 from the initial image 20 and/or image data 14 is automated] (Para 0018), the system comprising:
analyzing the classification results in the computer to evaluate the classification results and determining a medical imaging modality and one or more parameters thereof from among said plurality of imaging modalities [scan parameters 26 derived based upon a first image 20 or image data 14 provide suitable information such that the subsequently generated images 33 can be optimally generated] (Para 0018 & 0021) in order to provide an automated process whereby the initial image provides pertinent information for subsequent image acquisitions (Para 0012)

Guehring teaches wherein the information comprises a pulse rate of a pulse of the examination object during a preliminary examination [physiological parameters (e.g., heart rate, respiratory rate] (Para 0014).  Guehring teaches a database of undesired image artifacts (Para 0014).  Guehring and Claus fail to teach the information comprises respiration curve of respiration of the examination object.  However, Fan teaches wherein the information comprises a respiration curve of respiration of the examiner object (Figure 3A & 3B) in order to improve imaging systems by accurately accounting for respiratory motion (Para 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring and Claus to include the respiration curve as taught by Fan in order to improve imaging systems by accurately accounting for respiratory motion (Para 0005).
Claim 15/14:  Guehring teaches wherein the controller is further configured to control an imaging system to generate an image of the examination object based on the determined medical imaging modality and the determined one or more parameters (Figure 6, Element 615 & 617).
Claim 16/14:
a medical imaging modality (Figure 1, Element 40) and the system of claim 14 (See the rejection of Claim 14 above), wherein the imaging system is configured to:
set one or more parameters of the medical imaging modality to the determined one or more parameters determined by the system of claim 14 (Figure 6, Element 615), and
generate an image of the examination object using the medical imaging modality
and based on the one or more parameters that have been set (Figure 6, Element 617).
Claim 17/1:  Guehring teaches wherein the information comprises a pulse rate of a pulse of the examination object during a preliminary examination [physiological parameters (e.g., heart rate, respiratory rate] (Para 0014).  Guehring teaches a database of undesired image artifacts (Para 0014).  Guehring and Claus fail to teach the information comprises movement trajectory of a movement of the examination object.  However, Fan teaches wherein the information comprises movement trajectory of a movement of the examination object (Para 0070) in order to improve imaging systems by accurately accounting for motion (Para 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring and Claus to include the respiration curve as taught by Fan in order to improve imaging systems by accurately accounting for motion (Para 0005).
Claim 18/1:  Guehring teaches wherein the information comprises a pulse rate of a pulse of the examination object during a preliminary examination [physiological parameters (e.g., heart rate, respiratory rate] (Para 0014).  Guehring teaches a database of undesired image artifacts (Para 0014).  Guehring and Claus fail 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring and Claus to include the respiration curve as taught by Fan in order to improve imaging systems by accurately accounting for respiratory motion (Para 0005).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring et al. (U.S. Patent Application 2011/0110572 A1), Claus et al. (U.S. Patent Application 2008/0242968 A1) and Fan et al. (U.S. Patent Application 2016/0324500 A1) and further in view of Wang et al. (U.S. Patent Application 2017/0301066 A1). 
Claim 9/1:  Guehring, Claus and Fan fail to teach weighting.  However, Wang teaches – wherein the analyzing the classification results comprises weighting the classification results, wherein results relating to that body region of the examination object for which the image is to be produced are weighted more highly (Para 0092) in order to correct more for the effect of metal artifact in the body region (Para 0083 & 0092).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring, Claus and Fan to include the weighing as taught by Claus in order to correct more for the effect of metal artifact in the body region (Para 0083 & 0092).
Examiner’s Note:  The Examiner is interpreting “results relating to that body region of the examination object for which the image is to be produced are weighted more highly” to mean the body region (pixels) close to a metal artifact are weighted more highly.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring et al. (U.S. Patent Application 2011/0110572 A1), Claus et al. (U.S. Patent Application 2008/0242968 A1) and Fan et al. (U.S. Patent Application 2016/0324500 A1) and further in view of Bennet et al. (U.S. Patent Application 2019/0298210 A1). 
Claim 19/1:  Guehring teaches wherein the information comprises a pulse rate of a pulse of the examination object during a preliminary examination [physiological parameters (e.g., heart rate, respiratory rate] (Para 0014).  Guehring teaches a database of undesired image artifacts (Para 0014).  Guehring and Claus fail to teach the information comprises respiration curve of respiration of the examination object.  However, Bennet teaches wherein the information comprises the ECG curve of an ECG of the examination object [number of squeezes corresponds] (Para 0074) in order to determine if the ECG has motion artifacts (Para 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring and Claus to include the respiration curve as taught by Bennet in order to determine if the ECG has motion artifacts (Para 0074).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guehring et al. (U.S. Patent Application 2011/0110572 A1), Claus et al. (U.S. Patent Application 2008/0242968 A1) and Fan et al. (U.S. Patent Application 2016/0324500 A1) and further in view of Gravenstein et al. (U.S. Patent Application 2015/0137988 A1). 
Claim 20/1:  Guehring teaches wherein the information comprises a pulse rate of a pulse of the examination object during a preliminary examination [physiological parameters (e.g., heart rate, respiratory rate] (Para 0014).  Guehring teaches a database of undesired image artifacts (Para 0014).  Guehring and Claus fail to teach the information comprises respiration curve of respiration of the examination object.  However, Gravenstein teaches wherein the information comprises the number of communication communications established between the examination object and operating personnel [number of squeezes corresponds] (Para 0014) in order to improve imaging systems by accurately accounting for respiratory motion (Para 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the method of Guehring and Claus to include the respiration curve as taught by Gravenstein in order to indicate that the patient understands or does not understand the instruction (Para 0014).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are being applied in the prior rejection of record.  The Applicant submitted arguments with respect to the newly amended claim limitations.  The rejection above have been changed to address the newly amended claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793